Johnson, Chief Judge.
The mother of M. C. J. and R. A. J. filed a petition in juvenile court to terminate the parental rights of the children’s biological father. The mother has physical custody of the children, and the father recently began serving a 40-year prison sentence in connection with the shooting of a man.
In her petition, the mother alleges that the children are deprived because of the father’s misconduct or inability. She requests, among other things, that the children be placed in her permanent custody. After a hearing, the juvenile court entered an order terminating the father’s parental rights. The father filed a notice of appeal from the judgment. He and the children’s guardian ad litem filed separate but nearly identical enumerations of error and briefs.
1. The father and guardian ad litem argue that the juvenile court lacked subject matter jurisdiction over the petition. We agree that the mother was required to file the case in superior court and therefore vacate the juvenile court’s judgment.
In Lewis v. Winzenreid, 263 Ga. 459 (435 SE2d 602) (1993), the Supreme Court held that the juvenile courts of this state should not entertain deprivation proceedings brought between parents to obtain custody. Thereafter, this Court has interpreted Lewis as meaning “that when the dispute is between parents, it is prima facie a custody matter. The superior court may determine the proceeding is a valid deprivation petition, and it can transfer the case to juvenile court as any court would do on finding it does not have jurisdiction.” (Citations and punctuation omitted; emphasis in original.) In the Interest of W.W.W., 213 Ga. App. 732, 734 (445 SE2d 832) (1994).
This Court reached the same result in In the Interest of M. A., 218 Ga. App. 433, 434 (461 SE2d 600) (1995), where we stated that all deprivation proceedings between parents must be brought in *226superior court; only the superior court may decide that a deprivation proceeding between parents is not a custody dispute.
Decided January 21, 1999
Reconsideration denied February 4, 1999
Charles E. Day, Ann N. Garner, for appellant.
McNally, Edwards, Bailey & Lander, Kenneth J. Lander, for appellees.
We recognize that Lewis and In the Interest of W. W. W., unlike this case, involve non-custodial parents attempting to obtain custody. And, in our opinion, the instant case appears to be an actual deprivation case rather than a custody case. Nonetheless, the authority is clear: a deprivation petition brought between parents must be filed initially in superior court for a determination that it is indeed a valid deprivation case. In this case, there was no such determination. Because the juvenile court in these circumstances did not have proper subject matter jurisdiction, the judgment must be vacated. See In the Interest of M. A., supra.
2. In light of the foregoing, we need not address the remaining enumerations of error.

Judgment vacated.


Smith and Barnes, JJ, concur.